Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 1 of 136 PageID 11157




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
                                                                                           6
                                CASE NO.: 8:19-cv-448-VMC-CPT

   SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,

                v.

   SPARTAN SECURITIES GROUP, LTD.,
   ISLAND CAPITAL MANAGEMENT LLC,
   CARL E. DILLEY, MICAH J. ELDRED and
   DAVID D. LOPEZ,

                     Defendants.
   ____________________________________________/

          PLAINTIFF’S NOTICE OF DEPOSITION/INVESTIGATIVE TESTIMONY
                                 DESIGNATIONS

          PLEASE TAKE NOTICE that, Plaintiff, Securities and Exchange Commission, hereby

   submits its deposition/investigative testimony designations that it may seek to introduce at trial.

   The Commission reserves the right to make additional designations and to use additional

   deposition/investigative testimony as impeachment, when necessary.         The Commission also

   reserves the right to call live any of the witnesses it has designated by deposition/investigative

   testimony.

      1. Deposition of Carl E. Dilley as set forth below:
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 2 of 136 PageID 11158




                              CARL E. DILLEY 07.20.2020
    Plaintiff’s    Defendants’ Objections        Defendants’ Counter   Plaintiff’s Objection to
   Designations         to Plaintiff’s               Designations       Counter-Designation
                        Designations
 From       To                                       From      To
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White v. United
                  States, No. 8:11-CV-
                  1355-T-33EAJ, 2013 WL
                  3422965, at *3 (M.D. Fla.
                  July 8, 2013) (“However,
                  the Court does find that
                  publishing large portions
                  of the depositions of
                  witness who are available
                  and whom the [a party]
                  will likely call as
                  witness[es] not only
                  contravenes the Court’s
                  marked preference for live
                  testimony, it would also
                  likely be unnecessarily
                  cumulative and would
                  waste this Court's time
13:13     13:25   and resources.”)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
14:1     14:9     3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
14:15    14:23    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
23:12    23:17    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
23:24    23:25    3422965, at *3


                                               -2-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 3 of 136 PageID 11159




                              CARL E. DILLEY 07.20.2020
    Plaintiff’s    Defendants’ Objections      Defendants’ Counter   Plaintiff’s Objection to
   Designations         to Plaintiff’s             Designations       Counter-Designation
                        Designations
 From       To                                     From      To
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
24:1     24:25    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
25:21    25:24    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
26:3     26:25    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
27:1     27:22    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
28:13    28:21    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
29:2     29:23    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
30:1     30:25    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 602
                  (personal knowledge) as
                  to 31:22-25; Subject to
31:1     31:25    Defs.’ MIL No. 4


                                             -3-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 4 of 136 PageID 11160




                              CARL E. DILLEY 07.20.2020
    Plaintiff’s    Defendants’ Objections        Defendants’ Counter   Plaintiff’s Objection to
   Designations         to Plaintiff’s               Designations       Counter-Designation
                        Designations
 From       To                                       From      To
                  FRE 401 (relevance);
                  FRE 403 (prejudice,
                  confusion, wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 602
                  (personal knowledge) as
                  to 32:1-5; Subject to
32:1     32:25    Defs.’ MIL No. 4
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 602
                  (personal knowledge) as
33:1     33:25    to 33:1-3, 7-10
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
34:6     34:25    3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
35:1     35:25    3422965, at *3
                  FRE 401 (relevance) as to
                  36:24-25; FRE 403
                  (wasting time, cumulative
                  evidence) see also White,
36:17    36:25    2013 WL 3422965, at *3
                  FRE 401 (relevance); FRE           37:9     37:10
                  403 (prejudice, confusion,
                  wasting time, cumulative
                  evidence) see also White,
37:1     37:8     2013 WL 3422965, at *3
                  FRE 401 (relevance); FRE
                  403 (prejudice, confusion,
                  wasting time, cumulative
38:1     38:3     evidence) see also White,

                                               -4-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 5 of 136 PageID 11161




                               CARL E. DILLEY 07.20.2020
    Plaintiff’s    Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
   Designations         to Plaintiff’s                 Designations       Counter-Designation
                        Designations
 From       To                                         From      To
                  2013 WL 3422965, at *3;
                  Subject to Defs. MIL No.
                  4
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
40:6     40:25    (requirement of original)
                  FRE 403 (confusion,
                  wasting time, cumulative
                  evidence) see also White,
                  2013 WL 3422965, at *3;
                  FRE 801, 802 (hearsay) as
                  to any statements by non-
                  parties to this action; FRE
                  1002 (requirement of
                  original); Subject to Defs.’
41:1     41:25    MIL No. 6
                  FRE 403 (confusion,
                  wasting time, cumulative
                  evidence) see also White,
                  2013 WL 3422965, at *3;
                  FRE 801, 802 (hearsay) as
                  to any statements by non-
                  parties to this action; FRE
                  1002 (requirement of
                  original) as to 42:1-14;
                  Subject to Defs.’ MIL No.
42:1     42:25    6
                  FRE 403 (confusion,
                  wasting time, cumulative
                  evidence) see also White,
                  2013 WL 3422965, at *3;
                  Subject to Defs.’ MIL No.
43:1     43:25    6

                                                 -5-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 6 of 136 PageID 11162




                              CARL E. DILLEY 07.20.2020
    Plaintiff’s    Defendants’ Objections       Defendants’ Counter   Plaintiff’s Objection to
   Designations         to Plaintiff’s              Designations       Counter-Designation
                        Designations
 From       To                                      From      To
                  FRE 403 (confusion,
                  wasting time, cumulative
                  evidence) see also White,
                  2013 WL 3422965, at *3;
                  FRE 801, 802 (hearsay) as
                  to 44:15-19; Subject to
44:1     44:25    Defs.’ MIL No. 6
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
45:1     45:8     3422965, at *3
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
46:17    46:25    (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
47:1     47:25    (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
48:1     48:25    (requirement of original)         219:20   220:15
                  FRE 403 (wasting time,
49:1     49:25    cumulative evidence) see          219:20   220:15

                                              -6-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 7 of 136 PageID 11163




                              CARL E. DILLEY 07.20.2020
    Plaintiff’s    Defendants’ Objections       Defendants’ Counter   Plaintiff’s Objection to
   Designations         to Plaintiff’s              Designations       Counter-Designation
                        Designations
 From       To                                      From      To
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
                  (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
                  (requirement of original)
50:1     50:25    as to 50:1-4, 23-25
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
51:1     51:25    (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
52:1     52:3     (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
52:17    52:25    statements by non-parties


                                              -7-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 8 of 136 PageID 11164




                               CARL E. DILLEY 07.20.2020
    Plaintiff’s    Defendants’ Objections         Defendants’ Counter   Plaintiff’s Objection to
   Designations         to Plaintiff’s                Designations       Counter-Designation
                        Designations
 From       To                                        From      To
                  to this action; FRE 1002
                  (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
53:9     53:25    (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 602
                  (personal knowledge);
                  FRE 801, 802 (hearsay) as
                  to any statements by non-
                  parties to this action; FRE
                  1002 (requirement of
54:1     54:25    original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
55:1     55:25    (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 602
                  (personal knowledge);
                  FRE 801, 802 (hearsay) as
                  to any statements by non-
                  parties to this action; FRE
                  1002 (requirement of
56:1     56:25    original)

                                                -8-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 9 of 136 PageID 11165




                               CARL E. DILLEY 07.20.2020
    Plaintiff’s    Defendants’ Objections         Defendants’ Counter   Plaintiff’s Objection to
   Designations         to Plaintiff’s                Designations       Counter-Designation
                        Designations
 From       To                                        From      To
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 602
                  (personal knowledge);
                  FRE 801, 802 (hearsay) as
                  to any statements by non-
                  parties to this action; FRE
                  1002 (requirement of
57:1     57:25    original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 602
                  (personal knowledge);
                  FRE 801, 802 (hearsay) as
                  to any statements by non-
                  parties to this action; FRE
                  1002 (requirement of
58:1     58:25    original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 801,
                  802 (hearsay) as to any
                  statements by non-parties
                  to this action; FRE 1002
59:1     59:25    (requirement of original)
                  FRE 403 (wasting time,
                  cumulative evidence) see
                  also White, 2013 WL
                  3422965, at *3; FRE 602
                  (personal knowledge);
                  FRE 801, 802 (hearsay) as
                  to any statements by non-
                  parties to this action; FRE
                  1002 (requirement of
60:1     60:25    original)

                                                -9-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 10 of 136 PageID 11166




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 61:1     61:25    original)                            66:15    66:22
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 62:6     62:25    (requirement of original)            66:15    66:22
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 63:1     63:25    (requirement of original)            66:15    66:22
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 64:1     64:25    (requirement of original)            66:15    66:22

                                                 -10-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 11 of 136 PageID 11167




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 106 (completeness);
                   FRE 602 (personal
                   knowledge); FRE 403
                   (wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 65:1     65:25    original)                            66:15    66:22
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 66:1     66:9     original)                            66:15    66:22
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 67:6     67:25    (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
 68:3     68:25    parties to this action; FRE

                                                 -11-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 12 of 136 PageID 11168




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 69:1     69:25    original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 70:1     70:25    (personal knowledge)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 71:1     71:25    (personal knowledge)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 72:11    72:25    original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
 73:1     73:12    3422965, at *3


                                                 -12-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 13 of 136 PageID 11169




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 74:3     74:24    original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 75:1     75:19    original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 77:1     77:25    (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 78:1     78:25    original)

                                                 -13-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 14 of 136 PageID 11170




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 79:1     79:12    (personal knowledge)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 79:21    79:25    (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 80:1     80:25    (requirement of original)            219:20   220:15
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 81:1     81:25    (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
 82:1     82:25    parties to this action; FRE


                                                 -14-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 15 of 136 PageID 11171




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 83:1     83:8     original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 83:25    83:25    original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 84:1     84:25    original)
                   FRE 401 (relevance); FRE
                   403 (confusion, wasting
                   time, cumulative
                   evidence) see also White,
 85:1     85:25    2013 WL 3422965, at *3;


                                                 -15-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 16 of 136 PageID 11172




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 602 (personal
                   knowledge)
                   FRE 401 (relevance); FRE
                   403 (confusion, wasting
                   time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 602 (personal
                   knowledge); FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 86:1     86:25    (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 87:1     87:25    (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 88:1     88:25    original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
 89:1     89:22    to any statements by non-

                                                 -16-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 17 of 136 PageID 11173




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 90:22    90:25    original)
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 91:5     91:25    original)
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 92:6     92:25    original)
                   FRE 106 (completeness);
 93:1     93:10    FRE 401 (relevance); FRE

                                                 -17-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 18 of 136 PageID 11174




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections            Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                   Designations       Counter-Designation
                        Designations
  From       To                                          From      To
                   403 (prejudice, confusion
                   the issues, wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original) ; Subject to Defs.
                   MIL No. 4
                   FRE 106 (completeness);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 101:1    101:25   original)
                   FRE 106 (completeness);
                   FRE 401 (relevance); FRE
                   403 (prejudice, confusion
                   the issues, wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 102:1    102:25   original)
                   FRE 106 (completeness);
 103:1    103:25   FRE 401 (relevance); FRE

                                                  -18-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 19 of 136 PageID 11175




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   403 (prejudice, confusion
                   the issues, wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 106 (completeness);
                   FRE 401 (relevance); FRE
                   403 (prejudice, confusion
                   the issues, wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 104:1    104:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 105:1    105:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
 106:1    106:25   3422965, at *3; FRE 602

                                                 -19-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 20 of 136 PageID 11176




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 107:1    107:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 108:1    108:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 109:1    109:25   (personal knowledge)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
 110:1    110:25   to any statements by non-

                                                 -20-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 21 of 136 PageID 11177




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 111:1    111:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 112:1    112:6    original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 112:14   112:25   (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
 113:1    113:25   statements by non-parties


                                                 -21-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 22 of 136 PageID 11178




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   to this action; FRE 1002
                   (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 114:1    114:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 115:1    115:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 116:1    116:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
 117:1    117:25   statements by non-parties

                                                 -22-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 23 of 136 PageID 11179




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   to this action; FRE 1002
                   (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 118:1    118:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 119:1    119:25   (requirement of original)            219:20   220:15
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 120:1    120:25   (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 121:1    121:25   original)

                                                 -23-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 24 of 136 PageID 11180




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 122:16   122:21   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 123:3    123:21   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 124:14   124:19   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
 125:1    125:25   parties to this action; FRE

                                                 -24-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 25 of 136 PageID 11181




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 126:1    126:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 127:1    127:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 128:1    128:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
 129:1    129:7    FRE 801, 802 (hearsay) as

                                                 -25-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 26 of 136 PageID 11182




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 130:15   130:25   (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 131:1    131:25   (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 132:1    132:25   original)
                   FRE 401 (relevance) as to
                   133:1-2; FRE 403
                   (confusion, wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
 133:1    133:25   FRE 801, 802 (hearsay) as

                                                 -26-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 27 of 136 PageID 11183




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 401 (relevance); FRE
                   403 (confusion, prejudice,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 602 (personal
                   knowledge); FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
                   (requirement of original);
                   Subject to Defs. MIL No.
 134:1    134:22   4
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 136:19   136:25   original)                            144:5    145:8
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 137:1    137:25   original)                            144:5    145:8


                                                 -27-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 28 of 136 PageID 11184




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 138:1    138:25   original)                            144:5    145:8
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 139:1    139:25   original)                            144:5    145:8
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 140:1    140:25   original)                            144:5    145:8
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 141:1    141:25   (requirement of original)

                                                 -28-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 29 of 136 PageID 11185




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 142:1    141:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 147:21   147:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 148:1    148:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
 149:1    149:25   parties to this action; FRE

                                                 -29-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 30 of 136 PageID 11186




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 150:1    150:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 151:1    151:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 152:16   152:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
 153:1    153:25   FRE 801, 802 (hearsay) as

                                                 -30-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 31 of 136 PageID 11187




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
 154:1    154:25   3422965, at *3
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 155:1    155:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 156:1    156:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
 157:1    157:25   3422965, at *3
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 158:1    158:25   (personal knowledge);

                                                 -31-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 32 of 136 PageID 11188




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 159:1    159:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 160:1    160:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 162:1    162:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
 163:1    163:25   also White, 2013 WL

                                                 -32-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 33 of 136 PageID 11189




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 164:1    164:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 165:1    165:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 166:1    166:25   original)


                                                 -33-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 34 of 136 PageID 11190




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections            Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                   Designations       Counter-Designation
                        Designations
  From       To                                          From      To
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 167:1    167:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 168:1    168:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original); Subject to Defs.’
 169:1    169:25   MIL No. 6
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
 170:1    170:25   to any statements by non-

                                                  -34-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 35 of 136 PageID 11191




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections            Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                   Designations       Counter-Designation
                        Designations
  From       To                                          From      To
                   parties to this action; FRE
                   1002 (requirement of
                   original); Subject to Defs.’
                   MIL No. 6
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 171:1    171:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 172:1    172:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 173:1    173:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
 174:1    174:25   3422965, at *3; FRE 602

                                                  -35-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 36 of 136 PageID 11192




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 175:1    175:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 176:1    176:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 177:1    177:25   original)
                   FRE 403 (wasting time,
 178:1    178:25   cumulative evidence) see

                                                 -36-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 37 of 136 PageID 11193




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
 179:1    179:25   (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 180:1    180:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 181:1    181:25   original)
                   FRE 403 (wasting time,
 182:1    182:25   cumulative evidence) see

                                                 -37-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 38 of 136 PageID 11194




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections            Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                   Designations       Counter-Designation
                        Designations
  From       To                                          From      To
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original); Subject to Defs.’
 183:1    183:25   MIL No. 6
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 184:1    184:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
 185:1    185:25   parties to this action; FRE


                                                  -38-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 39 of 136 PageID 11195




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 186:1    186:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 187:1    187:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 188:1    188:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
 189:1    189:25   FRE 801, 802 (hearsay) as

                                                 -39-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 40 of 136 PageID 11196




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 192:23   192:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 193:1    193:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 194:1    194:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
 195:1    195:25   3422965, at *3; FRE 602

                                                 -40-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 41 of 136 PageID 11197




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections            Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                   Designations       Counter-Designation
                        Designations
  From       To                                          From      To
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 401, 402 (relevance);
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original); Subject to Defs.’
 196:1    196:25   MIL No. 6
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 602 (personal
 197:1    197:25   knowledge)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 198:1    198:25   (personal knowledge)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 199:1    199:25   (personal knowledge)
                   FRE 403 (wasting time,
                   cumulative evidence) see
 200:1    200:25   also White, 2013 WL

                                                  -41-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 42 of 136 PageID 11198




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 201:1    201:19   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 203:18   203:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 204:1    204:25   original)


                                                 -42-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 43 of 136 PageID 11199




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 205:1    205:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   Subject to Defs.’ MIL No.
 206:1    206:25   6
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 207:1    207:16   (personal knowledge)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 210:6    210:21   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
 211:1    211:25   FRE 801, 802 (hearsay) as

                                                 -43-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 44 of 136 PageID 11200




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 212:1    212:25   original)
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 602 (personal
 213:1    213:1    knowledge)
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 602 (personal
                   knowledge); FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
                   (requirement of original);
                   Designated response is
 214:3    214:25   incomplete                           215:1    215:8
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   Subject to Defs.’ MIL No.
 218:4    218:25   6

                                                 -44-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 45 of 136 PageID 11201




                               CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                 Designations       Counter-Designation
                        Designations
  From       To                                        From      To
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
 219:1    219:10   2013 WL 3422965, at *3              219:20   220:15
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   Subject to Defs.’ MIL No.
                   6; Designation
                   incomplete, objection
 221:22   221:24   made                                221:25   222:7
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   Subject to Defs.’ MIL No.
                   6; Designation
                   incomplete, objection
 222:8    222:25   made                                221:25   222:7
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 602 (personal
                   knowledge); FRE 801,
                   802 (hearsay) as to any
                   statements by non-parties
                   to this action; FRE 1002
                   (requirement of original);
                   Subject to Defs.’ MIL No.
 223:1    223:25   6
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 602 (personal
 224:1    224:25   knowledge); FRE 801,

                                                -45-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 46 of 136 PageID 11202




                                 CARL E. DILLEY 07.20.2020
     Plaintiff’s    Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations         to Plaintiff’s                  Designations       Counter-Designation
                         Designations
  From        To                                         From      To
                    802 (hearsay) as to any
                    statements by non-parties
                    to this action; FRE 1002
                    (requirement of original);
                    Subject to Defs.’ MIL No.
                    6
                    FRE 403 (wasting time,
                    cumulative evidence) see
                    also White, 2013 WL
                    3422965, at *3; FRE 602
 225:1     225:25   (personal knowledge);
                    FRE 403 (wasting time,
                    cumulative evidence) see
                    also White, 2013 WL
                    3422965, at *3; FRE 602
                    (personal knowledge);
                    FRE 801, 802 (hearsay) as
                    to any statements by non-
                    parties to this action; FRE
                    1002 (requirement of
 226:1     226:25   original)                            219:20   220:15
                    FRE 403 (wasting time,
                    cumulative evidence) see
                    also White, 2013 WL
                    3422965, at *3; FRE 602
                    (personal knowledge);
                    FRE 801, 802 (hearsay) as
                    to any statements by non-
                    parties to this action; FRE
                    1002 (requirement of
 227:1     227:25   original)
                    FRE 403 (wasting time,
                    cumulative evidence) see
                    also White, 2013 WL
                    3422965, at *3; FRE 602
                    (personal knowledge);
                    FRE 801, 802 (hearsay) as
 228:1:1   228:25   to any statements by non-

                                                  -46-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 47 of 136 PageID 11203




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 229:1    229:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 230:1    230:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   Designation incomplete,
 231:1    231:22   objection made                       231:23   232:14
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
 232:15   232:25   (personal knowledge)                 231:23   232:14
                   FRE 403 (wasting time,
 233:1    233:1    cumulative evidence) see

                                                 -47-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 48 of 136 PageID 11204




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   also White, 2013 WL
                   3422965, at *3
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 234:11   234:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 235:1    235:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 236:1    236:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
 237:1    237:25   FRE 801, 802 (hearsay) as

                                                 -48-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 49 of 136 PageID 11205




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 238:1    238:19   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 239:16   239:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 240:1    240:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
 241:1    241:25   3422965, at *3; FRE 602

                                                 -49-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 50 of 136 PageID 11206




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 242:1    242:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 243:1    243:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 244:1    244:25   original)
                   FRE 403 (wasting time,
 245:1    245:25   cumulative evidence) see

                                                 -50-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 51 of 136 PageID 11207




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 246:1    246:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 247:1    247:25   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 248:1    248:25   original)

                                                 -51-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 52 of 136 PageID 11208




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 249:1    249:25   original)
                   FRE 401, 402 (relevance)
                   as to Stock Market
                   Manager; FRE 403
                   (confusion, wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 250:1    250:25   original)
                   FRE 401, 402 (relevance)
                   as to Stock Market
                   Manager; FRE 403
                   (confusion, wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
 251:1    251:25   original)
                   403 (wasting time,
 252:1    252:6    cumulative evidence) see

                                                 -52-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 53 of 136 PageID 11209




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   also White, 2013 WL
                   3422965, at *3; FRE 602
                   (personal knowledge);
                   FRE 801, 802 (hearsay) as
                   to any statements by non-
                   parties to this action; FRE
                   1002 (requirement of
                   original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 1002
 253:9    253:25   (requirement of original)
                   FRE 403 (wasting time,
                   cumulative evidence) see
                   also White, 2013 WL
                   3422965, at *3; FRE 1002
                   (requirement of original);
                   Designation incomplete,
                   related objections were
 254:1    254:13   not identified                       254:19   256:14
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
                   original); Designation
                   incomplete, related
                   objections were not
 258:10   258:25   identified                           254:19   256:14
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
 259:1    259:25   original)



                                                 -53-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 54 of 136 PageID 11210




                               CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections         Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                Designations       Counter-Designation
                        Designations
  From       To                                       From      To
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
 260:1    260:25   original)
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
 261:1    261:25   original)
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
 262:1    262:25   original)
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
 263:1    263:25   original)
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 602 (personal
                   knowledge); FRE 1002
 264:1    264:25   (requirement of original)
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
 265:1    265:25   original)

                                               -54-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 55 of 136 PageID 11211




                                CARL E. DILLEY 07.20.2020
     Plaintiff’s   Defendants’ Objections            Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                   Designations       Counter-Designation
                        Designations
  From       To                                          From      To
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
                   original); Subject to Defs.’
 266:1    266:25   MIL No. 6
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
                   original); Subject to Defs.’
 267:1    267:25   MIL No. 6
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
                   original); Subject to Defs.’
 268:1    268:25   MIL No. 6
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
                   original); Subject to Defs.’
 269:1    269:25   MIL No. 6
                   FRE 403 (confusion,
                   wasting time, cumulative
                   evidence) see also White,
                   2013 WL 3422965, at *3;
                   FRE 1002 (requirement of
                   original); Subject to Defs.’
 270:1    270:25   MIL No. 6
                   FRE 403 (confusion,
 271:1    271:25   wasting time, cumulative

                                                  -55-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 56 of 136 PageID 11212




                                     CARL E. DILLEY 07.20.2020
     Plaintiff’s         Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations              to Plaintiff’s                  Designations       Counter-Designation
                              Designations
  From         To                                             From      To
                        evidence) see also White,
                        2013 WL 3422965, at *3;
                        FRE 602 (personal
                        knowledge); FRE 1002
                        (requirement of original);
                        Subject to Defs.’ MIL
                        Nos. 4, 6
                        FRE 403 (confusion,
                        wasting time, cumulative
                        evidence) see also White,
                        2013 WL 3422965, at *3;
                        FRE 602 (personal
                        knowledge); FRE 1002
                        (requirement of original);
                        Subject to Defs.’ MIL
 272:1      272:25      Nos. 4, 6
                        FRE 403 (confusion,
                        wasting time, cumulative
                        evidence) see also White,
                        2013 WL 3422965, at *3;
                        FRE 1002 (requirement of
                        original); Subject to Defs.’
 273:1      273:25      MIL No. 6
                        FRE 403 (confusion,
                        wasting time, cumulative
                        evidence) see also White,
                        2013 WL 3422965, at *3;
                        FRE 602 (personal
                        knowledge); FRE 1002
                        (requirement of original);
                        Subject to Defs.’ MIL
 274:1      274:21      Nos. 4, 6


         2. Testimony of Carl E. Dilley, as set forth below:




                                                       -56-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 57 of 136 PageID 11213




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 7:18     7:20     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 10:11    10:14    objections.
          15:4     Counsel did not have time
                   to review given late
                   disclosure and reserves all
 15:1              objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 15:16    15:19    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 15:24    15:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 16:1     16:11    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 16:17    16:25    objections.
 17:1     17:25    Counsel did not have time
                   to review given late
                   disclosure and reserves all
                   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 18:1     18:25    objections.

                                                 -57-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 58 of 136 PageID 11214




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 19:1     19:3     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 19:14    19:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 20:1     20:3     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 20:7     20:10    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 20:17    20:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 21:1     21:2     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 21:6     21:14    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 21:20    21:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 22:1     22:7     objections.

                                                 -58-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 59 of 136 PageID 11215




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 22:12    22:20    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 22:24    22:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 23:1     23:7     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 23:12    23:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 24:1     24:23    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 25:14    25:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 26:1     26:2     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 26:14    26:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 27:1     27:25    objections.

                                                 -59-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 60 of 136 PageID 11216




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 28:1     28:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 29:1     29:5     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 29:9     29:14    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 29:18    29:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 30:1     30:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 31:1     31:3     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 31:7     31:17    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 31:22    31:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 32:1     32:5     objections.

                                                 -60-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 61 of 136 PageID 11217




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 32:9     32:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 33:13    33:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 34:1     34:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 35:1     35:3     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 35:16    35:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 36:1     36:13    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 36:17    36:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 37:1     37:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 38:1     38:8     objections.

                                                 -61-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 62 of 136 PageID 11218




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 38:21    38:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 39:1     39:6     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 39:14    39:15    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 40:16    40:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 41:1     41:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 42:1     42:1     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 42:5     42:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 43:1     43:5     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 43:11    43:18    objections.

                                                 -62-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 63 of 136 PageID 11219




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 44:4     44:22    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 45:4     45:15    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 45:19    45:22    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 46:1     46:7     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 46:10    46:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 47:1     47:2     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 47:4     47:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 48:1     48;6     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 48:10    48:25    objections.

                                                 -63-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 64 of 136 PageID 11220




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 49:1     49:4     objections.


                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 49:21    49:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 50:1     50:3     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 50:7     50:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 51:1     51:7     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 51:11    51:14    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 52:6     52:9     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 52:17    52:25    objections.
                   Counsel did not have time
 53:1     53:8     to review given late

                                                 -64-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 65 of 136 PageID 11221




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   disclosure and reserves all
                   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 53:13    53:24    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 54:1     54:3     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 54:12    54:21    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 54:25    54:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 55:1     55:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 56:1     56:13    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 56:20    56:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 57:1     57:25    objections.



                                                 -65-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 66 of 136 PageID 11222




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 58:1     58:7     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 58:12    58:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 59:1     59:19    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 59:23    59:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 60:1     60:12    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 60:19    60:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 61:1     61:12    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 61:17    61:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 62:1     62:3     objections.

                                                 -66-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 67 of 136 PageID 11223




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 62:7     62:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 63:1     63:1     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 63:5     63:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 64:4     64:18    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 64:22    64:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 65:1     65:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 66:1     66:9     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 66:13    66:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 67:1     67:5     objections.

                                                 -67-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 68 of 136 PageID 11224




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 67:10    67:13    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 67:22    67:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 68:1     68:20    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 69:19    69:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 70:1     70:19    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 70:22    70:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 71:1     71:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 72:1     72:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 73:1     73:12    objections.

                                                 -68-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 69 of 136 PageID 11225




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 73:16    73:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 74:1     74:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 75:1     75:12    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 75:23    75:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 76:1     76:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 77:1     77:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 78:1     78:16    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 79:4     79:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 80:1     80:13    objections.

                                                 -69-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 70 of 136 PageID 11226




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 80:21    80:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 81:1     81:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 82:1     82:1     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 84:22    84:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 85:1     85:1     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 85:4     85:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 86:1     86:7     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 86:11    86:13    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 86:19    86:25    objections.

                                                 -70-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 71 of 136 PageID 11227




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 87:1     87:5     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 87:9     87:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 88:4     88:16    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 88:20    88:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 89:1     89:1     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 89:5     89:7     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 89:12    89:14    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 89:22    89:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 90:1     90:1     objections.

                                                 -71-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 72 of 136 PageID 11228




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 90:11    90:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 91:1     91:5     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 92:17    92:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 93:1     93:13    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 93:17    93:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 94:1     94:18    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 95:1     95:6     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 95:11    95:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 96:1     96:25    objections.

                                                 -72-
          Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 73 of 136 PageID 11229




                                                  CARL E. DILLEY 10/17/2017
                 Plaintiff’s         Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
                Designations              to Plaintiff’s                 Designations       Counter-Designation
                                          Designations
             From          To                                            From         To
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            97:1       97:10        objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            97:25      97:25        objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            98:1       98:8         objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            98:22      98:25        objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            99:1       99:12        objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            99:16      99:19        objections.

nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not 100:10
             have time to review given late disclosure and reserves all objections.
                        100:12
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            103:3      1039         objections.


                                                                  -73-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 74 of 136 PageID 11230




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 103:13   103:15   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 104:18   104:85   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 105:1    105:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 106:1    106:5    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 106:9    106:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 107:1    107:1    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 107:4    107:10   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 107:14   107:22   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 108:4    108:6    objections.

                                                 -74-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 75 of 136 PageID 11231




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 108:10   108:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 109:1    109:24   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 110:5    110:11   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 110:15   110:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 111:1    111:17   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 111:21   111:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 112:1    112:2    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 112:6    112:12   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 112:22   112:25   objections.

                                                 -75-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 76 of 136 PageID 11232




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 113:1    113:5    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 113:13   113:16   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 113:23   113:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 114:1    114:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 115:1    115:9    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 116:4    116:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 117:1    117:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 118:1    118:1    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 119:1    119:9    objections.

                                                 -76-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 77 of 136 PageID 11233




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 120:2    120:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 121:1    121:20   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 121:25   121:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 122:1    122:19   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 122:23   122:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 123:1    123:11   objections.
 123:15   123:23
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 124:3    124:11   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 124:22   124:25   objections.
                   Counsel did not have time
 125:6    125:11   to review given late

                                                 -77-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 78 of 136 PageID 11234




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   disclosure and reserves all
                   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 125:15   125:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 126:1    126:10   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 126:14   126:16   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 126:20   126:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 127:1    127:3    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 127:7    127:11   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 127:15   127:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 128:1    128:25   objections.



                                                 -78-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 79 of 136 PageID 11235




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 129:1    129:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 130:1    130:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 131:1    131:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 132:1    132:1    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 132:5    132:17   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 132:21   132:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 133:1    133:16   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 133:20   133:23   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 134:1    134:4    objections.

                                                 -79-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 80 of 136 PageID 11236




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 134:8    134:20   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 135:3    135:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 136:1    136:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 137:1    137:22   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 138:4    138:11   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 138:15   138:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 139:1    139:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 140:1    140:21   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 140:25   140:25   objections.

                                                 -80-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 81 of 136 PageID 11237




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 141:1    141:18   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 141:21   141:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 142:1    142:12   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 142:16   142:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 143:1    143:3    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 152:9    152:22   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 153:7    153:18   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 153:22   153:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 154:1    154:15   objections.

                                                 -81-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 82 of 136 PageID 11238




                                CARL E. DILLEY 10/17/2017
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 154:22   154:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 155:1    155:5    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 155:23   155:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 156:1    156:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 157:13   157:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 158:1    158:2    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 158:21   158:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 159:1    159:5    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 159:14   159:22   objections.

                                                 -82-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 83 of 136 PageID 11239




          3. Deposition of David D. Lopez, as set forth below:

                                      DAVID D. LOPEZ 07/27/2020
        Plaintiff’s      Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
       Designations           to Plaintiff’s                  Designations       Counter-Designation
                              Designations
  From          To                                            From      To
                         Counsel did not have time
                         to review given late
                         disclosure and reserves all
 8:20        8:25        objections.
                         Counsel did not have time
                         to review given late
                         disclosure and reserves all
 9:1         9:25        objections.
                         Counsel did not have time
                         to review given late
                         disclosure and reserves all
 10:1        10:14       objections.
                         Counsel did not have time
                         to review given late
                         disclosure and reserves all
 13:15       13:25       objections.
                         Counsel did not have time
                         to review given late
                         disclosure and reserves all
 14:1        14:13       objections.
                         Counsel did not have time
                         to review given late
                         disclosure and reserves all
 16:17       16:21       objections.
                         Counsel did not have time
                         to review given late
                         disclosure and reserves all
 17:5        17:8        objections.
                         Counsel did not have time
                         to review given late
                         disclosure and reserves all
 18:3        18:21       objections.

                                                       -83-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 84 of 136 PageID 11240




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 19:10    19:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 20:1     20:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 21:1     21:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 22:1     22:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 23:1     23:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 24:1     24:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 25:1     25:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 26:1     26:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 27:1     27:25    objections.

                                                 -84-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 85 of 136 PageID 11241




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 28:1     28:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 29:1     29:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 30:1     30:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 31:1     31:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 32:1     32:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 33:1     33:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 34:1     34:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 35:1     35:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 36:1     36:25    objections.

                                                 -85-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 86 of 136 PageID 11242




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 37:1     37:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 38:1     38:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 39:1     39:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 40:1     40:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 41:1     41:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 42:1     42:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 43:1     43:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 44:1     44:12    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 45:1     45:10    objections.

                                                 -86-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 87 of 136 PageID 11243




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 47:1     47:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 48:1     48:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 49:1     49:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 50:1     50:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 51:1     51:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 52:1     52:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 53:1     53:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 54:1     54:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 55:1     55:25    objections.

                                                 -87-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 88 of 136 PageID 11244




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 56:1     56:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 57:1     57:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 58:1     58:12    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 58:18    58:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 59:1     60:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 60:1     60:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 61:1     61:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 62:1     62:1     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 63:1     63:25    objections.

                                                 -88-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 89 of 136 PageID 11245




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 64:1     64:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 65:1     65:2     objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 65:19    65:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 66:1     66:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 67:1     67:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 68:1     68:12    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 71:19    71:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 72:1     72:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 73:1     73:25    objections.

                                                 -89-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 90 of 136 PageID 11246




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 74:1     74:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 75:1     75:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 76:1     76:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 77:1     77:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 78:1     78:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 79:1     79:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 80:1     80:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 81:1     81:18    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 83:24    83:25    objections.

                                                 -90-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 91 of 136 PageID 11247




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 84:1     84:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 85:1     85:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 86:1     86:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 87:1     87:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 88:1     88:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 89:1     88:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 90:1     90:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 91:1     91:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 92:1     92:25    objections.

                                                 -91-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 92 of 136 PageID 11248




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 93:1     93:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 94:1     94:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 95:1     95:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 96:1     96:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 97:1     97:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 98:1     98:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 99:1     99:25    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 100:1    100:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 101:1    101:25   objections.

                                                 -92-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 93 of 136 PageID 11249




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 102:1    102:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 103:1    103:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 104:1    104:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 105:1    105:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 115:11   115:20   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 118:1    118:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 119:1    119:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 120:1    120:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 121:1    121:25   objections.

                                                 -93-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 94 of 136 PageID 11250




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 122:1    122:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 123:1    123:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 124:1    124:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 125:1    125:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 126:1    126:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 127:1    127:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 128:1    128:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 129:1    129:23   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 130:20   130:25   objections.

                                                 -94-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 95 of 136 PageID 11251




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 131:1    131:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 132:1    132:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 133:1    133:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 134:1    134:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 135:1    135:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 136:1    136:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 137:1    137:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 138:1    138:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 139:1    139:25   objections.

                                                 -95-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 96 of 136 PageID 11252




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 140:1    140:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 141:1    141:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 142:1    142:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 143:1    143:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 144:1    144:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 145:1    145:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 146:1    146:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 147:1    147:13   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 149:4    149:25   objections.

                                                 -96-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 97 of 136 PageID 11253




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 150:1    150:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 151:1    151:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 152:1    152:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 153:1    153:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 154:1    154:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 155:1    155:5    objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 156:6    156:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 157:1    157:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 158:1    158:25   objections.

                                                 -97-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 98 of 136 PageID 11254




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 159:1    159:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 160:1    160:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 161:1    161:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 162:1    162:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 163:1    163:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 164:1    164:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 165:1    165:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 166:1    166:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 167:1    167:25   objections.

                                                 -98-
Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 99 of 136 PageID 11255




                                DAVID D. LOPEZ 07/27/2020
     Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
    Designations        to Plaintiff’s                  Designations       Counter-Designation
                        Designations
  From       To                                         From      To
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 168:1    168:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 169:1    169:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 170:1    170:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 171:1    171:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 172:1    172:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 173:1    173:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 174:1    174:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 175:1    175:25   objections.
                   Counsel did not have time
                   to review given late
                   disclosure and reserves all
 176:1    176:25   objections.

                                                 -99-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 100 of 136 PageID
                                   11256



                               DAVID D. LOPEZ 07/27/2020
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
177:1    177:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
178:1    178:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
179:1    179:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
180:1    180:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
181:1    181:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
182:1    182:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
185:4    185:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
186:1    186:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
187:1    187:25   objections.

                                                -100-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 101 of 136 PageID
                                   11257



                                    DAVID D. LOPEZ 07/27/2020
    Plaintiff’s         Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
   Designations              to Plaintiff’s                 Designations       Counter-Designation
                             Designations
 From          To                                        From         To
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
188:1      188:21      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
191:19     191:25      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
192:1      192:25      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
193:1      193:6       objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
194:4      194:25      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
195:1      195:5       objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
199:17     199:25      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
200:1      200:5       objections.


         4. Testimony of David D. Lopez, as set forth below:


                                                     -101-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 102 of 136 PageID
                                   11258



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
143:13   143:15   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
147:14   147:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
148:1    148:7    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
148:25   148:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
149:1    149:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
150:1    150:22   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
152:22   152:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
153:1    153:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
154:1    154:13   objections.

                                                -102-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 103 of 136 PageID
                                   11259



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
154:22   154:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
155:1    155:1    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
162:11   162:13   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
162:23   162:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
163:1    163:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
164:1    164:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
165:1    165:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
166:1    166:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
167:1    167:25   objections.

                                                -103-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 104 of 136 PageID
                                   11260



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
168:1    168:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
169:1    169:18   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
170:13   170:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
171:1    171:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
172:1    172:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
173:1    173:4    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
175:6    175:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
176:1    176:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
177:1    177:8    objections.

                                                -104-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 105 of 136 PageID
                                   11261



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
177:15   177:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
178:10   178:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
179:1    179:11   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
179:24   179:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
180:1    180:19   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
182:2    182:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
183:1    183:21   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
192:19   192:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
193:1    193:6    objections.

                                                -105-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 106 of 136 PageID
                                   11262



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
194:1    194:15   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
195:7    195:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
196:1    196:16   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
198:3    198:15   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
198:19   198:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
199:1    199:16   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
200:20   200:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
201:1    201:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
202:1    202:25   objections.

                                                -106-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 107 of 136 PageID
                                   11263



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
203:1    203:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
204:2    204:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
205:1    205:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
206:1    206:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
207:1    207:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
208:1    208:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
209:1    209:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
210:1    210:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
211:1    211:10   objections.

                                                -107-
              Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 108 of 136 PageID
                                                11264



                                                  DAVID D. LOPEZ 05/09/2018
                 Plaintiff’s         Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
                Designations              to Plaintiff’s                 Designations       Counter-Designation
                                          Designations
             From          To                                         From            To
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            214:25     214:25       objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            215:1      215:25       objections.

nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not have time to review given late disclosure and reserves all objections.
nsel did not 233:9
             have time to review given late disclosure and reserves all objections.
                        233:25
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            234:1      234:11       objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            235:9      235:17       objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            236:9      236:25       objections.
                                    Counsel did not have time
                                    to review given late
                                    disclosure and reserves all
            237:1      237:25       objections.


                                                                  -108-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 109 of 136 PageID
                                   11265



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
240:25   240:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
241:1    241:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
242:1    242:3    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
242:11   242:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
243:1    243:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
244:1    244:21   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
244:23   244:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
245:1    245:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
246:1    246:4    objections.

                                                -109-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 110 of 136 PageID
                                   11266



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
246:8    246:19   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
247:15   247:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
248:1    248:4    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
276:3    276:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
277:1    277:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
278:1    278:14   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
278:25   278:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
279:1    279:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
280:1    280:8    objections.

                                                -110-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 111 of 136 PageID
                                   11267



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
282:15   282:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
283:1    283:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
284:1    284:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
285:1    285:10   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
287:20   287:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
288:1    288:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
289:1    289:4    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
294:11   294:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
295:1    295:24   objections.

                                                -111-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 112 of 136 PageID
                                   11268



                               DAVID D. LOPEZ 05/09/2018
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
299:12   299:21   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
300:9    300:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
301:1    301:13   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
308:4    308:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
309:1    309:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
310:1    310:24   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
330:12   330:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
331:1    331:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
332:1    332:10   objections.

                                                -112-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 113 of 136 PageID
                                   11269



                                    DAVID D. LOPEZ 05/09/2018
    Plaintiff’s         Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
   Designations              to Plaintiff’s                 Designations       Counter-Designation
                             Designations
 From          To                                        From         To
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
336:21     336:25      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
337:1      337:25      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
338:1      338:25      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
341:16     341:25      objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
342:1      342:6       objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
350:1      350:7       objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
354:1      354:9       objections.


         5. Testimony of David D. Lopez, as set forth below:




                                                     -113-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 114 of 136 PageID
                                   11270



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
5:20     5:23     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
8:13     8:16     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
11:7     11:14    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
11:17    11:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
12:1     12:8     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
12:12    12:17    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
12:22    12:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
13:1     13:13    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
14:1     14:9     objections.

                                                -114-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 115 of 136 PageID
                                   11271



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
14:18    14:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
15:1     15:20    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
19:8     19:11    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
19:22    19:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
20:1     20:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
21:1     21:6     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
21:12    21:16    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
21:25    21:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
22:1     22:18    objections.

                                                -115-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 116 of 136 PageID
                                   11272



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
22:22    22:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
23:1     23:1     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
24:1     24:7     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
24:9     24:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
25:1     25:13    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
30:7     30:11    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
30:20    30:24    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
31:6     31:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
32:1     32:18    objections.

                                                -116-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 117 of 136 PageID
                                   11273



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
34:14    34:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
35:1     35:10    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
35:25    35:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
36:1     36:5     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
36:14    36:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
37:1     37:13    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
37:25    37:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
38:1     38;25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
39:1     39:25    objections.

                                                -117-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 118 of 136 PageID
                                   11274



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
40:1     40:7     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
42:1     42:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
43:1     43:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
44:1     44:9     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
44:13    44:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
45:1     45:10    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
48:7     48:11    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
48:24    48:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
49:1     49:25    objections.

                                                -118-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 119 of 136 PageID
                                   11275



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
50:1     50:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
51:1     51:7     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
52:22    52:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
53:1     53:10    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
53:23    53:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
54:1     54:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
55:1     55:6     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
55:24    55:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
56:1     56:17    objections.

                                                -119-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 120 of 136 PageID
                                   11276



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
57:19    57:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
58:1     58:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
59:1     59:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
60:1     60:8     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
60:16    60:20    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
61:1     61:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
62:1     62:13    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
66:3     66:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
67:1     67:23    objections.

                                                -120-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 121 of 136 PageID
                                   11277



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
68:9     68:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
69:1     69:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
70:1     70:6     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
70:10    70:11    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
70:13    70:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
71:1     71:5     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
71:23    71:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
72:2     72:4     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
72:12    72:13    objections.

                                                -121-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 122 of 136 PageID
                                   11278



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
72:18    72:18    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
72:25    72:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
73:1     73:5     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
73:15    73:17    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
73:21    73:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
74:1     74:21    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
75:1     75:16    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
76:24    76:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
77:1     77:9     objections.

                                                -122-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 123 of 136 PageID
                                   11279



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
77:23    77:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
78:3     78:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
79:1     79:12    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
79:17    79:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
80:1     80:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
93:5     93:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
94:1     94:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
95:1     95:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
96:13    96:25    objections.

                                                -123-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 124 of 136 PageID
                                   11280



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
97:1     97:13    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
103:6    103:13   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
103:17   103:19   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
103:22   103:24   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
104:7    104:10   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
104:15   104:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
105:1    105:3    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
115:1    115:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
117:14   117:25   objections.

                                                -124-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 125 of 136 PageID
                                   11281



                               DAVID D. LOPEZ 10/18/2017
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
118:1    118:5    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
120:6    120:21   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
120:5    120:5    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
121:1    121:2    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
122:1    122:25   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
123:1    123:14   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
124:10   124:13   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
127:8    127:10   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
127:17   127:24   objections.

                                                -125-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 126 of 136 PageID
                                   11282




        6. Deposition of Micah J. Eldred, as set forth below:

                                   MICAH J. ELDRED 07/17/2020
    Plaintiff’s         Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
   Designations              to Plaintiff’s                 Designations       Counter-Designation
                             Designations
 From         To                                         From         To
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
1:14       1:16        objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
7:19       7:24        objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
21:2       21:12       objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
22:6       22:6        objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
22:11      22:12       objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
22:16      22:16       objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
22:19      22:21       objections.
                       Counsel did not have time
                       to review given late
                       disclosure and reserves all
22:23      22:25       objections.

                                                     -126-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 127 of 136 PageID
                                   11283



                              MICAH J. ELDRED 07/17/2020
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
23:1     23:11    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
24:4     24:13    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
24:15    24:21    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
24:23    24:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
25:1     25:1     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
25:3     25:6     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
34:5     34:13    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
36:23    36:24    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
37:17    37:25    objections.

                                                -127-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 128 of 136 PageID
                                   11284



                              MICAH J. ELDRED 07/17/2020
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
38:1     38:4     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
41:5     41:13    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
48:5     48:12    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
48:14    48:22    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
53:12    53:18    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
53:25    53:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
54:1     54:8     objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
63:21    63:25    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
64:1     64:6     objections.

                                                -128-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 129 of 136 PageID
                                   11285



                              MICAH J. ELDRED 07/17/2020
    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
64:9     64:11    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
71:6     71:14    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
72:6     72:15    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
74:2     74:16    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
109:22   109:24   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
110:1    110:2    objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
110:5    110:13   objections.
                  Counsel did not have time
                  to review given late
                  disclosure and reserves all
110:15   110:20   objections.




                                                -129-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 130 of 136 PageID
                                   11286




        7. Testimony of Micah J. Eldred, as set forth below:

                                   MICAH J. ELDRED 10/17/2017

    Plaintiff’s         Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
   Designations              to Plaintiff’s                 Designations       Counter-Designation
                             Designations
 From         To                                         From         To

                       Counsel did not have time
                       to review given late
6:11       6:15        disclosure and reserves all
                       objections.
                       Counsel did not have time
                       to review given late
6:18       6:21        disclosure and reserves all
                       objections.
                       Counsel did not have time
                       to review given late
14:1       14:7        disclosure and reserves all
                       objections.
                       Counsel did not have time
                       to review given late
14:11      14:18       disclosure and reserves all
                       objections.
                       Counsel did not have time
                       to review given late
14:25      14:25       disclosure and reserves all
                       objections.
                       Counsel did not have time
                       to review given late
15:1       15:14       disclosure and reserves all
                       objections.
                       Counsel did not have time
                       to review given late
16:25      16:25       disclosure and reserves all
                       objections.


                                                     -130-
              Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 131 of 136 PageID
                                                11287



                                                MICAH J. ELDRED 10/17/2017

                 Plaintiff’s         Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
                Designations              to Plaintiff’s                 Designations       Counter-Designation
                                          Designations
             From          To                                         From            To

                                    Counsel did not have time
                                    to review given late
            17:1       17:2         disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            18:21      18:25        disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            19:17      19:22        disclosure and reserves all
                                    objections.

nsel did not have time to review given late disclosure and reserves all objections.
            22:15       22:25
nsel did not have time to review given late disclosure and reserves all objections.
                                    Counsel did not have time
                                    to review given late
            23:1       23:15        disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            26:3       26:25        disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            27:4       27:12        disclosure and reserves all
                                    objections.

nsel did not have time to review given late disclosure and reserves all objections.
            29:15       29:25
nsel did not have time to review given late disclosure and reserves all objections.
                                    Counsel did not have time
                                    to review given late
            30:1       30:24        disclosure and reserves all
                                    objections.

                                                                  -131-
              Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 132 of 136 PageID
                                                11288



                                                MICAH J. ELDRED 10/17/2017

                 Plaintiff’s         Defendants’ Objections          Defendants’ Counter   Plaintiff’s Objection to
                Designations              to Plaintiff’s                 Designations       Counter-Designation
                                          Designations
             From          To                                         From            To

                                    Counsel did not have time
                                    to review given late
            32:23      32:25        disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            33:1       33:4         disclosure and reserves all
                                    objections.

nsel did not have time to review given late disclosure and reserves all objections.
            33:7        33:17
nsel did not have time to review given late disclosure and reserves all objections.
                                    Counsel did not have time
                                    to review given late
            35:14      35:25        disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            36:1       36:25        disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            37:1       37:25        disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            38:1       38:4         disclosure and reserves all
                                    objections.
                                    Counsel did not have time
                                    to review given late
            38:12      38:25        disclosure and reserves all
                                    objections.
            39:1       39:20        Counsel did not have time
                                    to review given late


                                                                  -132-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 133 of 136 PageID
                                   11289



                              MICAH J. ELDRED 10/17/2017

    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To

                  disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
41:21    41:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
42:1     42:6     disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
42:10    42:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
43:1     43:14    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
43:17    42:20    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
44:3     44:15    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
45:1     45:22    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
46:6     46:12    disclosure and reserves all
                  objections.

                                                -133-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 134 of 136 PageID
                                   11290



                              MICAH J. ELDRED 10/17/2017

    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To

                  Counsel did not have time
                  to review given late
49:10    49:13    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
50:18    50:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
51:1     51:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
52:1     52:21    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
53:16    53:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
54:1     54:5     disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
54:13    54:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
55:1     55:5     disclosure and reserves all
                  objections.
61:1     61:21    Counsel did not have time
                  to review given late

                                                -134-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 135 of 136 PageID
                                   11291



                              MICAH J. ELDRED 10/17/2017

    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To

                  disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
63:15    63:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
64:1     64:6     disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
75:24    75:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
76:1     76:6     disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
92:19    92:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
98:23    98:25    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
99:1     99:1     disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
117:11   117:25   disclosure and reserves all
                  objections.

                                                -135-
 Case 8:19-cv-00448-VMC-CPT Document 139-6 Filed 01/13/21 Page 136 of 136 PageID
                                   11292



                              MICAH J. ELDRED 10/17/2017

    Plaintiff’s   Defendants’ Objections           Defendants’ Counter   Plaintiff’s Objection to
   Designations        to Plaintiff’s                  Designations       Counter-Designation
                       Designations
 From       To                                      From         To

                  Counsel did not have time
                  to review given late
118:1    118:5    disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
134:6    134:10   disclosure and reserves all
                  objections.
                  Counsel did not have time
                  to review given late
135:6    135:20   disclosure and reserves all
                  objections.




                                                -136-
